Citation Nr: 1527253	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 until October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in St. Petersburg, Florida. This appeal was previously remanded by the Board in March 2014 for additional development, specifically for a new medical examination. A review of the record reflects that the RO has complied with the remand by providing the Veteran an examination in June 2014 and issuing a supplemental statement of the case (SSOC) in August 2014.


FINDING OF FACT

The Veteran's comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar is manifested by no more than malunion with marked knee and hip disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2009. 

VA has a duty to assist the Veteran in the development of the claim. The record includes service treatment records (STRS), medical records, and statements in support of the claim. The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The most recent VA examination was conducted in June 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2014).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees.  

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment.  

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Hip and Thigh

DC 5250 provides a 60 percent rating for favorable hip ankylosis, in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction. A 70 percent rating is warranted for intermediate unfavorable hip ankylosis. A 90 percent rating is warranted for extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees. 38 C.F.R. § 4.71a. 

Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a. 

Under DC 5254, an 80 percent rating is warranted for a flail joint of the hip.

DC 5255 contemplates impairment of the femur. Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability. 38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule. Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6. Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.

Unstable or Painful Scars (DC 7804)

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014). If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014). Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In October 2009, the Veteran requested an increased rating for residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar. In rating the Veteran's disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.
A March 2010 VA medical examination reflects that the Veteran's right leg is 2.4cm shorter than his left leg, has abnormal weight bearing, hip stiffness, joint deformity, and decreased speed of joint. The examination further reflects no instability, weakness, dislocation, or subluxation of the right knee of hip. The examination reflects the Veteran's right hip with right hip flexion 0 to 80 degrees, right hip extension 0 to 10 degrees, right hip abduction 0 to 25 degrees. Additionally, the examination reflects the Veteran cannot cross right leg over his left leg. The examination further reflects no objective evidence of pain following repetitive motion.

The March 2010 VA medical examination reflects the Veterans right knee with a right flexion 0 to 110 degrees, right knee extension at 0 percent. On repetitive testing, the examination reflects no objective pain with repetitive motion. Further, the repetitive testing reflects right knee flexion 0 to 105 degrees and right knee extension 105 to 0 degrees.

Lastly, the March 2010 VA examination reflects the Veteran with a scar on his right
lower extremity associated with his right knee disability. The scar is less than 39 sq.
cm. The examination further reflects that the Veteran's scar is superficial, not painful, no signs of skin breakdown, no inflammation, no edema or no keloid formation.

VA provided the Veteran with a medical examination in June 2014. The examination reflects the Veteran's right hip flexion 0 to 80 degrees, with painful motion at 80 degrees, right hip extension greater than 5 degrees, no abduction lost beyond 10 degrees, with no change of motion on repetitive testing. The examination further reflects that the Veteran with less movement than normal, pain on movement, and disturbance of locomotion. Additionally, the examination reflects the Veteran with normal muscle strength, no ankylosis, and no flail hip joint or leg.

The June 2014 VA medical examination reflects the Veterans right knee with a right flexion 0 to 95 degrees, with painful motion at 95 degrees, right knee extension at 0 percent, with painful motion at 10 degrees. On repetitive testing, the examination reflects no change of motion. Additionally, the examination reflects the Veteran with normal muscle strength, no knee instability, and no subluxation.

Lastly, the June 2014 VA examination reflects the Veteran with a scar on his right
lower extremity associated with his right knee disability. The total area of the scar is 22 sq. cm. The examination further reflects that the Veteran's scar is superficial and not painful or unstable.

A rating under DC 5256 is not warranted as the medical evidence does not reflect that the Veteran has ankylosis of the knee.

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. The evidence of record, as discussed above, is against a finding that the Veteran has had recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. The clinical evidence of record, noted above, is against a finding of such instability as the record indicates no laxity or instability within the Veteran's left knee. Thus, a separate compensable rating under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the semilunar cartilage of the Veteran's right knee.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 0 to 95 range of motion in regard to his right leg flexion.

A rating under DC 5261is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran's right leg extension is not limited to 5 degrees or more.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum. 

As noted above the claims folder reflects that the Veteran's scar on his right lower extremity is not painful or unstable. (See March 2010 and June 2014 VA medical examinations).

A 10 percent rating under DC 7802 is not warranted as the Veteran's right lower extremity scar is not 144 squares inches (929 sq. cm.) or greater. Additionally, rating under DC 7804 is not warranted as the record does not reflect that the right lower extremity scar is painful or unstable.

A rating under 5250 is not warranted as the claims folder does not reflect that the Veteran has ankylosis of the hip.

A rating under 5251 is not warranted as the claims folder reflects that the Veteran's hip extension is not limited to 5 degrees.

A rating under DC 5252 is not warranted as the claims folder does not reflect that the Veteran's hip flexion is limited by at least 45 degrees.

As the claims folder reflects that the Veteran does not have a flail joint of the hip, a rating under DC 5254 is not warranted.


The claims folder reflects that the Veteran can toe-out more than 15 degrees and does not have abduction with motion lost beyond 10 degrees. Generally, under DC 5253, the Veteran would be entitled to a 10 percent rating, as the claims folder reflects that the Veteran is unable to cross his right leg over his left. (See March 2010 VA medical examination). However, the Veteran is currently rated under DC 5255, which contemplates the Veteran's hip disability and provides him with a higher rating. Thus, a separate rating under 5253 is not warranted.

Under DC 5255, a 30 percent disability rating is warranted. The claims folder reflects the Veteran has malunion of the femur with marked hip or knee disability. A higher rating under this criteria is not warranted as the claims folder does not reflect the Veteran has nonunion of the femur.

While the claims folder reflects that the Veteran's right knee has mild degenerative arthritis substantiated by x-ray findings, the Veteran is in receipt of a compensable rating under a criteria that contemplates his knee disability. Thus a separate rating under DC 5003 is not warranted.

Lastly, a rating under DC 5275 is not warranted, as the Veteran's right leg is not shorter than his left leg by at least 3.2 cm, which provides a 10 percent evaluation. Furthermore, a rating under this criteria cannot be combined with other ratings for fracture or faulty union in the same extremity. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to due to his residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating for residuals, comminuted fracture of the right femur with right knee and right hip disability, with shortening of right leg and surgical scar, currently evaluated as 30 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


